                               UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF TENNESSEE
                                    NASHVILLE DIVISION

UNITED STATES OF AMERICA                      )
                                              )
       v.                                     )       3:17-cr-00130
                                              )
[1] JAMES WESLEY FRAZIER                      )
[2] AELIX SANTIAGO                            )
[3] KYLE HEADE                                )
[8] MICHAEL FORRESTER, JR.                    )
[10] JAMIE HERN                               )
[15] DEREK LEIGHTON STANLEY                   )
[17] WILLIAM BOYLSTON                         )
[18] JASON MEYERHOLZ                          )

                           MEMORANDUM OPINION AND ORDER

       In advance of the three-month trial scheduled to begin on April 6, 2020, the Government

provided the eight remaining Defendants with materials covered by the Jencks Act1, and a witness

list. Now that the trial has been continued for a year as a result of COVID-19, the Government has

filed a “Motion Seeking Return of Jencks Material and Witness List” (Doc. No. 1575), and submits

that the material should be re-disclosed in March 2021.

       Two responses in opposition have been filed by Defendants. The first (Doc. No. 1592), filed

on behalf of all Defendants (James Wesley Frazier, Aelix Santiago, Kyle Heade, Michael Forrester,

Jr, Jamie Hern, Derek Leighton Stanley, William Boylston, and Jason Meyerholz), objects to the

return of the materials on three general grounds:

       1. Any government interests that are protected by the Jencks Act have been resolved
       by the voluntary disclosure of the materials;

       2. There is no legal authority that supports the return of Jencks materials and witness
       list;



       1
           18 U.S.C. § 3500.



 Case 3:17-cr-00130 Document 1597 Filed 06/05/20 Page 1 of 10 PageID #: 8792
        3. Pretrial disclosure benefits parties, counsel, and the Court especially in complex
        cases such as this one. A return process would be largely ineffective, overly
        complicated, inefficient, wasteful, and counterproductive. By responsibly retaining
        information, the parties can preserve resources and further the legitimate goals of trial
        preparation and/or non-trial resolution.

(Id. at 1). The second, filed solely on behalf of Meyerholz (Doc.. No. 1593), supplements the

arguments made by the other Defendants, and asserts that Defendants should be allowed to keep the

Jencks material because it contains Brady2 material as well.

                                                     I.

        Whatever facial appeal Defendants’ arguments may have are entirely undercut by because

they were not constitutionally or statutorily entitled to pretrial disclosure of Jencks Act material or

a witness list in the first place. So far as relevant, the Jencks Act provides:

        (a) In any criminal prosecution brought by the United States, no statement or report
        in the possession of the United States which was made by a Government witness or
        prospective Government witness (other than the defendant) shall be the subject of
        subpena [sic], discovery, or inspection until said witness has testified on direct
        examination in the trial of the case.

        (b) After a witness called by the United States has testified on direct examination, the
        court shall, on motion of the defendant, order the United States to produce any
        statement (as hereinafter defined) of the witness in the possession of the United
        States which relates to the subject matter as to which the witness has testified. If the
        entire contents of any such statement relate to the subject matter of the testimony of
        the witness, the court shall order it to be delivered directly to the defendant for his
        examination and use.

18 U.S.C. § 1800(a) & (b). Rule 16(a)(1) of the Federal Rules of Criminal Procedure lists specific

kinds of evidence that must be disclosed to the defense before trial such as statements of the

defendant, the defendant’s prior criminal record, and reports of physical or mental examinations and

tests that the government intends to use in its case-in-chief, but Rule 16(a)(2) specifically states that


        2
            Brady v. Maryland, 373 U.S. 83 (1963).

                                                     2


 Case 3:17-cr-00130 Document 1597 Filed 06/05/20 Page 2 of 10 PageID #: 8793
it does not authorize the pre-trial disclosure of material exempted from pre-trial discovery by the

Jencks Act.

       As for a witness list, “it is well-settled that the Constitution does not require pretrial

disclosure of prosecution witnesses.” United States v. Edwards, 47 F.3d 841, 843 (7th Cir. 1995)

(citing Weatherford v. Bursey, 429 U.S. 545, 559 (1977)). “Nor does Fed. R. Crim. P. 16, which

governs discovery in criminal cases, require such disclosure.” Id. Nevertheless, “a district court,

consistent with Rule 16 . . . and as part of the court’s inherent authority to manage its docket, may

in appropriate circumstances require the government to disclose a final list of its proposed trial

witnesses and has the authority to enforce such an order.” United States v. W.R. Grace, 526 F.3d

499, 513 (9th Cir. 2008); see also, United States v. Caro, 597 F.3d 608, 616 (4th Cir. 2010) (noting

that Rule 16 places the decision regarding pre-trial disclosure of witness lists within the sound

discretion of the trial court); United States v. Tyson, No. 1:18CR708, 2020 WL 255533, at *6 (N.D.

Ohio Jan. 16, 2020) (stating that he Government is not required to disclose its witness list pursuant

to Rule 16).

       Here, the Jencks Act materials and the Government’s witness list were provided on March

10, 2020, in accordance with an Amended Scheduling Order filed September 5, 2018 (Doc. No.

585), that mirrored the proposals from the parties (Doc. No. 574). To the extent the Government

“voluntary” agreed to early disclosure – as opposed to accommodating the Court, Defendants, and

the jury in order to reduce the number of recesses that could become necessary for review of the

material during trial – no one expected what was to come a year and a half later. Only a clairvoyant

could have predicted that a virus apparently percolating on the other side of the globe during the late

fall and/or early winter of 2019 would halt all in-court appearances in the Middle District of


                                                  3


 Case 3:17-cr-00130 Document 1597 Filed 06/05/20 Page 3 of 10 PageID #: 8794
Tennessee the following spring.

       In fact, on the very day that the Government made its disclosures, the Court entered a detailed

Final Pretrial Order (Doc. No. 1367) setting forth a “rigid schedule” for the trial that was to begin

on April 6, 2020. As a result of increasing closures due to COVID-19 and the inability to obtain a

sufficient number of prospective jurors willing to serve during the pandemic, however, the trial was

rescheduled to May 11, 2020 (Doc. No. 1436), and then to April 1, 2021 (Doc. No. 1574). The

Government’s agreement to provide Jencks Act material and its witness list a month before trial

suddenly became fourteen months.

       Given this backdrop, it is hardly surprising that, as Defendants argue, “there is scant caselaw

that touches on this issue.” (Doc. No. 1574 at 7). So far as the Court can tell, there is none.

COVID-19 is a novel coronavirus, not just in name only.

                                                 II.

       Defendants cite United States v. Harloff, 826 F. Supp. 675 (W.D.N.Y. 1993) and United

States v. Badalamenti, 626 F. Supp. 655 (S.D.N.Y.1985) for the proposition that “there is no legal

basis for requiring the return of Jencks materials once it has been disclosed.” (Doc. No. 1592 at 7).

Defendants are correct, so long as “no legal basis,” is read as “no statutory basis.” See Harloff, 826

F. Supp.2d at 676 (“As Judge Leval noted [in Badalamenti], if it was intended that § 3500 materials

were to be returned either after cross-examination, or after trial, it would have been easy enough for

Congress to so provide in the Act.”). However, both Harloff and Badalamenti were decided in the

context of cases where the Government sought return of the Jencks Act material after it had been

used in cross-examination. Yet, as Defendants acknowledge, even in such circumstances, the Sixth

Circuit (in an unpublished opinion) held that a trial court did not err “in requiring the return of


                                                  4


 Case 3:17-cr-00130 Document 1597 Filed 06/05/20 Page 4 of 10 PageID #: 8795
Jencks Act materials . . . after they were used on cross-examination, and in refusing permission to

copy the materials.” United States v. Fried, 881 F.2d 1077 (6th Cir. 1989).

       This case is in an entirely different procedural posture, and the Court does not find the above

cases particularly helpful, other than to establish that the Jencks Act does not specifically provide

for the return of materials covered by it (Harloff and Badalamenti), nor does it specifically prohibit

it (Fried). As noted by the Sixth Circuit in Reid, “[t]he general aim of the statute is to restrict the

use of Jencks statements to impeachment of a government witness by bringing to the attention of the

jury during cross-examination of the witness any variances between his testimony and his pretrial

statement.” Id. But the statute has other another “important function” as well, and that is “the

protection of potential government witnesses from threats of harm or other intimidation before the

witnesses testify at trial.” United States v. Presser, 844 F.2d 1275, 1285 (6th Cir. 1988); see also,

United States v. Coppa, 267 F.3d 132, 138 (2d Cir. 2001) (citing Presser and noting that “early

disclosure of the identities of potential witnesses could undermine undercover operations and

ongoing investigations involving these witnesses”).

       Here, all but one of the Defendants are alleged to be members of the Mongols Motorcycle

Club, which the Third Superseding Indictment describes as a criminal enterprise, whose members

have committed multiple violent acts, including intimidating witnesses.             Furthermore, the

Government asserts that the “information contained in the Jencks material and individuals identified

as potential witnesses also relate to other pending cases and ongoing criminal investigations,” and

that some Defendants have tried to “share information about the Government’s case and

witnesses with other members and associates of the enterprise.” (Doc. No. 1575). To be sure, the

allegations in the Third Superseding Indictment are just that, and the Government’s contention about


                                                  5


 Case 3:17-cr-00130 Document 1597 Filed 06/05/20 Page 5 of 10 PageID #: 8796
Defendants’ effort to share information are unproven, but they cannot simply be ignored.

        Given the unique circumstances of this case, fundamental fairness dictates that the

Government’s motion be granted. The Government’s request is not a matter of “unsavory

gamemanship” as Defendants suggest (Doc. No. 1592 at 7). Rather, it is an effort to restore things

to a pre-COVID-19 status to the extent possible. The parties agreed, and the Court approved, a

timetable that would disclose Jencks Act material and a witness list approximately thirty days before

trial. While Defendants undoubtedly would prefer, notwithstanding expense, to be able to review

and study the material for the next year in order to prepare for trial, “defendants are not given such

material to facilitate general trial preparation or as a form of pre-trial discovery.” United States v.

Garcia, 406 F. Supp. 2d 304, 305 (S.D.N.Y. 2005). Rather, “it is customary for the Government to

turn over such material either shortly before the trial, or in longer trials a week or so before the

witness is expected to testify, in order to avoid trial delay while defense counsel reviews the material

in preparation for cross-examination.” Id.

                                                  III.

        In any event, the Court does not view the Government’s request as implicating the Jencks

Act, so much as it does a discovery issue. Pursuant to Rule 16(c) of the Federal Rules of Criminal

Procedure “the court may, for good cause, deny, restrict, or defer discovery or inspection, or grant

other appropriate relief.” Fed. R. Crim. P. 16(c). Furthermore, “the rules are not designed to be

comprehensive.” Carlson v. United States, 837 F.3d 753, 762–63 (7th Cir. 2016). Instead, Rule 57

is “a catch-all provision . . . expressly addressing what to do when the rules fail to address a

question,” United States v. Shippley, 690 F.3d 1192, 1195 (10th Cir. 2012), by providing that “[a]

judge may regulate practice in any manner consistent with federal law, these rules, and the local rules


                                                   6


 Case 3:17-cr-00130 Document 1597 Filed 06/05/20 Page 6 of 10 PageID #: 8797
of the district,” Fed. R. Crim. P. 57(b), which serves as). Therefore, in the absence of any controlling

statute, rule, or appellate authority, it would appear that the “[f]inal decision . . . must rest, as it does

so very often in procedural and evidentiary matters, within the good sense and experience of the

district judge.” Palermo v. United States, 360 U.S. 343, 353 (1959); see also United States v.

DeClerck, 252 F. App’x 220, 222 (10th Cir. 2007) (“A district judge has the discretion to run a trial

in a manner that is fair and efficient to both sides.”); United States v. McSherry, 226 F.3d 153, 156

(2d Cir. 2000) (citation omitted) (“‘The firing point of the legal system is with the trial judge who

is best situated to administer the law and protect the rights of all.’”); United States v. Webster, 162

F.3d 308, 339 (5th Cir. 1998) (noting that “district court possesses inherent powers ‘reasonably

useful to achieve justice’”). Good sense and experience counsel that there is nothing improper about

denying Defendants a windfall based upon the coronavirus, and holding the parties to their

agreement in this case, particularly when it was endorsed by the Court.

        Meyerholz’s additional argument about the Jencks material including Brady material requires

little discussion. The Sixth Circuit has held that “[w]hen Brady material sought by a defendant is

covered by the Jencks Act, 18 U.S.C. § 3500, the terms of that Act govern the timing of the

government’s disclosure.” United States v. Bencs, 28 F.3d 555, 561 (6th Cir. 1994) (citing Presser,

844 F.2d at 1283); accord United States v. Davis, 306 F.3d 398, 421 (6th Cir. 2002). “ Put another

way: the Jenks Act trumps Brady where impeachment evidence is Jencks Act material.” United

States v. Brazil, 395 F. App’x 205, 216 (6th Cir. 2010). Regardless, the Sixth Circuit “has held that

due process requires only that disclosure of exculpatory material be made in sufficient time to permit

the defendant to make effective use of that material at trial.” United States v. Farley, 2 F.3d 645, 654

(6th Cir. 1993) (citing Presser, 844 F.2d at 1284). If thirty days before an April 2020 trial date was


                                                     7


 Case 3:17-cr-00130 Document 1597 Filed 06/05/20 Page 7 of 10 PageID #: 8798
sufficient, then thirty days before an April 2021 trial date is sufficient.

                                                  IV.

        Requiring the return of material after it has been disclosed obviously raises both practical and

logistical concerns. As a practical matter, the Court cannot expect counsel or Defendants to forget

what they have learned – “the cat is out of the bag” and the “bell has already been rung” (Doc. No.

1592 at 6, 8), so to speak. What the Court can do, and what the Government is really requesting, is

that the material not be further disseminated, used, or studied during the year long hiatus caused by

the coronavirus. Even under this scenario, Defendants will have had the material and witness list

much longer than required by the rules, and much longer than their agreement contemplated,

because they have already had an eight week preview, and the Government will be required to re-

disclose the material a month before the April 1, 2021 trial date.

        Moreover, the Government has made concessions in its reply brief that tend to eliminate or

lessen most of the concerns raised by Defendants. For example, Defendants assert that some counsel

have made notations on the witness list and this, being work product, should not be provided to the

Government. The Court agrees, but this can be resolved by allowing counsel to retain their work

product, while at the same time returning the witness lists provided by the Government, and

destroying any copies of witness lists that do not contain work product. Similarly, counsel’s concern

about wasted effort and expense in formatting and encrypting the laptops for use by Defendants can

be resolved simply by retrieving the laptops from the jails, securing them in counsel’s office, and

leaving them unexamined any further until the Jencks material and witness lists are re-disclosed on

March 1, 2021. Likewise, where electronically searchable versions of Jencks Act material or the

witness list have been created, it will not have to be deleted. Instead, counsel can simply certify that


                                                   8


 Case 3:17-cr-00130 Document 1597 Filed 06/05/20 Page 8 of 10 PageID #: 8799
the materials have been secured and will not be accessed again until March 1, 2021. In short, what

the Government is seeking, and what the Court will require is a return (to the extent possible) to the

status of the case before the Jencks Act materials and witness list were disclosed on March 10, 2020.

Evidence provided by the Government before then is certainly fair game for counsels’ use.

                                                 IV.

       Accordingly, the Government’s “Motion Seeking Return of Jencks Material and Witness

List” (Doc. No. 1575) is GRANTED as follows:

       (1) Within ten (10) days of entry of this Order, counsel for each Defendant:

               (A) shall return to the Government the Jencks Act material and

               witness lists disclosed on March 10, 2020, and destroy all copies

               thereof unless they contain work product or are electronically stored.

               (B) shall retrieve the laptops that have been provided to Defendants

               at the detention facilities, and shall keep and secure those laptops

               until March 1, 2021; and

               (C) shall certify compliance with these provisions;

       (2) The Jencks Act material and witness list disclosed on March 10, 2020, shall be re-

disclosed by the Government on March 1, 2021, at which time the laptops can be returned to the

correctional facilities for access by Defendants in accordance with the Order (Doc. No. 1473) entered

April 2, 2020, as revised by Order entered April 27, 2020 (Doc. No. 1541).

       (4) Between now and March 1, 2021, Defendants and their counsel are prohibited from

utilizing, in any fashion, the materials and witness lists that were disclosed by the Government on

March 10, 2020. This prohibition, however, does not apply to any evidence or materials that were


                                                  9


 Case 3:17-cr-00130 Document 1597 Filed 06/05/20 Page 9 of 10 PageID #: 8800
provided before then, even if they were duplicated in the March 10, 2020 disclosures.

       IT IS SO ORDERED.



                                            __________________________________________
                                            WAVERLY D. CRENSHAW, JR.
                                            CHIEF UNITED STATES DISTRICT JUDGE




                                               10


 Case 3:17-cr-00130 Document 1597 Filed 06/05/20 Page 10 of 10 PageID #: 8801
